Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment filed 7/28/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 15, and 29 have been amended, claims 3 and 17 have been cancelled. Claims 1, 2, 4-10, 15, 16, 18-23, and 29 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 2, 4-10, 15, 16, 18-23, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 4-10, 15, 16, 18-23, and 29 are drawn to a method for analyzing patient omics data to determine a score and a health status, e.g., a prognosis or treatment outcome, which is within the four statutory categories (i.e., a process). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A method of analyzing omics data, the method comprising: 
obtaining blood from a patient having or suspected to have a cancer; 
obtaining from the blood omics data for a plurality of cancer-related genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level data; 
calculating a score from the omics data, wherein the score is calculated by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer-related genes, inflammation- related genes, and DNA-repair genes, (iv) counting the number of tumor- and patient- specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA- repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes; and 
associating the score with at least one of a health status, an omics error status, a cancer prognosis, a therapeutic recommendation, an effectiveness of a treatment.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions1.
Accordingly, claim 1 describes at least one abstract idea.
Independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites: 
15. A method of determining prognosis of a cancer of a patient, the method comprising: 
obtaining blood from a patient having the cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
analyzing the omics data to obtain a cancer prognosis score, wherein the cancer prognosis score is calculated by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes; and 
providing the prognosis of the cancer based on the cancer prognosis score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions2.
Accordingly, claim 15 describes at least one abstract idea.

Independent claim 29 includes limitations that recite at least one abstract idea.  Specifically, independent claim 29 recites: 
29. A method of predicting an outcome of a treatment for a cancer patient, the method comprising:
obtaining blood from a patient having a cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
analyzing the omics data to generate a cancer gene score, wherein the cancer gene score is calculated by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes; and 
providing a predicted outcome of the treatment based on the cancer gene score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions3.
Accordingly, claim 29 describes at least one abstract idea.

Dependent claims 2, 4-10 and 16, 18-23 include other limitations for example claims 2 and 16 further recite details as to the cancer-related genes, e.g., comprises a neoepitope, claims 4 and 18 further recite details as to the DNA sequence data consisting of, e.g., epigenetic status, claims 5 and 19 further recite details as to the RNA sequence data consisting of, e.g., mRNA sequence data, claims 6 and 20 further recite details as to the RNA expression level data consisting of, e.g., a quantity of RNA transcript; claims 7 and 21 further recite details that the DNA sequence data is obtained from circulating free DNA, claims 8 and 22 further recite details as to the RNA sequence data consisting of, e.g., circulating tumor RNA, claims 9, 10, and 23 further recite details as to calculating the score based on a presence or absence of a mutation in the cancer specific gene, where the presence of the mutation in the cancer-specific gene weighs more than the presence of the mutation in the cancer-related genes; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 15.
2019 PEG: Step 2A - Prong Two:
No analysis because no additional elements are recited by the claims.
2019 PEG: Step 2B:
No analysis because no additional elements are recited by the claims.
Therefore claims 1, 2, 4-10, 15, 16, 18-23, and 29 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The rejection under 35 U.S.C. $103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record US 2014/0329719 to Sulem et al (hereinafter Sulem) generally discloses obtaining a genomic DNA sample from an individual, analyzing the sample for the presence of certain variants known to be susceptible for a particular human condition, e.g., cancer, calculating a risk score, e.g., an odds ratio, and presenting information including the risk score associated with the patient and a prognosis. However, Sulem does not specifically disclose the cancer gene score is calculated by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, the rejection of the claims under 35 USC 103 is withdrawn.

Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 6-8.
On p. 6 of the Response Applicant states that under Step 2A prong one, the amended claims reciting “the method of calculating the score from the omics data … is not managing personal behavior or relationships or interactions between people, but rather involves a real physical step of analyzing the omics data and calculating the score.” Examiner disagrees. While Applicant states analyzing the omics data involves a real physical step, it is unclear what that real physical step is. As discussed above, e.g., claim 1 recites a certain method of organizing human activity because it recites a series of steps, i.e., rules or instructions, one should follow to determine a health status. See MPEP 2106.04(a)(2)(II)(C)(iii). Therefore this argument is not persuasive.

On pp. 6-7 of the Response Applicant states that:
the amended claims recite an important practical application of predicting health status, a cancer prognosis, cancer risk assessment, therapeutic recommendation, an effectiveness of a treatment HLA-type of the patient, in a minimally invasive way, by analyzing the omics data from a blood sample of the patient. Such practical applications of the present claims should make them patent eligible under Alice Step 2A, Prong Two.
Applicant goes on citing to [0025] of the Specification and stating that the claims provide a new and improved tool which is an important practical application making the claims eligible under Step 2A prong two. 
Examiner disagrees with Applicant’s statements directed toward Step 2A prong two. As presently amended the claims do not recite any additional elements to the abstract idea. Because no additional elements are recited in the claims, there can be no integration of the abstract idea into a practical application as integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
Finally, Applicant attempts to analogize the presently amended claims to the holdings from DDR, Bascom, and McRO stating “each utilized conventional computing hardware, but were deemed to be directed to patent eligible subject matter due to such conventional computing hardware being programmed and/or otherwise arranged to carry out unconventional steps in their respective fields.” This analogy and argument are not persuasive, like the other Step 2A prong two arguments, because no additional elements are recited by the presently amended claims, e.g., there is no computing hardware recited.
Therefore, Applicant’s arguments under step 2A prong two are not persuasive. 

Applicant states on p. 7 that under “Step 2B, the pending claims recite additional elements in an ordered combination that amount to significantly more than the judicial exception” because “at least the arrangement of elements of the claims are non-conventional and non-generic.” Examiner disagrees for the same reasons addressed above regarding step 2A prong two. The presently amended claims do not recite any additional elements to the recited judicial exception and thus Applicant’s argument is moot.
Therefore, Applicant’s argument under step 2B is not persuasive. 

Applicant's arguments filed in the Response directed toward the 103 rejection of the claims have been fully considered and they are persuasive, therefore the rejection is withdrawn. See Response pp. 8-9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        2   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        3   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”